DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the compound (2)" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, claim 5 will be interpreted as depending from claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2012/0100436) in view of Nakazawa et al. (US 2016/0013517).
Regarding claims 1 and 4-5, Inoue et al. discloses in Figs 1-20, an electrolytic solution ([0073], [0072]) comprising a salt ([0073]) and a solvent comprising methyl difluoroacetate ([0072]).
Inoue et al. does not explicitly disclose the electrolyte solution includes lithium fluorosulfonate and phthalic anhydride.
Nakazawa et al. discloses a lithium secondary battery (Abstract) including a non-aqueous electrolyte solution including lithium fluorosulfonate ([0056], [0071]) and phthalic anhydride ([0125]).  Including these compounds enhances battery cycle performance and temperature performance characteristics ([0040], [0070]).
Nakazawa et al. and Inoue et al. are analogous since both deal in the same field of endeavor, namely electrolytes for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the lithium fluorosulfonate and phthalic anhydride disclosed by Nakazawa et al. into the electrolyte solution of Inoue et al. to enhance battery cycle performance and temperature performance characteristics.

Regarding claim 6, modified Inoue et al. discloses an electrochemical device ([0001], [0002]) comprising the electrolyte solution as set forth above

Regarding claim 7, modified Inoue et al. discloses a lithium ion secondary battery ([0001], Fig 2) comprising the electrolyte solution as set forth above.

Regarding claim 8, modified Inoue et al. discloses a module ([0022]-[0023], [0170]) comprising the electrochemical device ([0001], [0002]) as set forth above

Regarding claim 9, modified Inoue et al. discloses a module ([0022]-[0023], [0170]) comprising the lithium ion secondary battery ([0001], Fig 20) as set forth above.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2012/0100436) in view of Nakazawa et al. (US 2016/0013517) as applied to claim 1 above, and further in view of Noguchi et al. (US 2016/0099486).
Regarding claims 2 and 3, modified Inoue et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the solvent further includes fluorinated cyclic carbonates and fluorinated acyclic carbonates.
Noguchi et al. discloses in Fig 1, a lithium secondary battery (Abstract) including a non-aqueous electrolyte comprising fluorinated cyclic carbonates ([0062]) and fluorinated acyclic carbonates ([0062]).  Including these compounds enhances electrolyte performance and conductivity ([0062]-[0063]).
Noguchi et al. and Inoue et al. are analogous since both deal in the same field of endeavor, namely, electrolytes for batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the fluorinated cyclic carbonates and fluorinated acyclic carbonates disclosed by Noguchi et al. into the electrolyte solvent of Inoue et al. to enhance electrolyte performance and conductivity.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725